 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00058-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ROBERT JOSEPH MAHER,                               DATE: June 25, 2019
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 25, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 20, 2019 at 9:15 a.m., and to exclude time between June 25, 2019, and August 20, 2019 under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      On or around December 17, 2018, the government produced more than 14,000

26          pages of discovery associated with this case directly to counsel and/or made available for

27          inspection and copying.

28                 b)      A protective order governs the discovery in this case requiring either redaction of


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          protected information or supervision of the defendant during review of discovery containing

 2          protected information. Thousands of pages of discovery produced in this case contain protected

 3          information requiring such special handling.

 4                 c)      Counsel for defendant Maher desires additional time to review the protected

 5          discovery in this matter with her client, consult with her client, review the current charges,

 6          conduct investigation and research related to the charges, to discuss potential resolution with her

 7          client, and otherwise prepare for trial.

 8                 d)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny them the reasonable time necessary for effective preparation, taking into

10          account the exercise of due diligence.

11                 e)      The government does not object to the continuance.

12                 f)      Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of June 25, 2019 to August 20,

17          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18          because it results from a continuance granted by the Court at defendant’s request on the basis of

19          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20          of the public and the defendant in a speedy trial.

21          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: June 17, 2019                      MCGREGOR W. SCOTT
 1                                             United States Attorney
 2
                                               /s/ AMY SCHULLER HITCHCOCK
 3                                             AMY SCHULLER HITCHCOCK
                                               Assistant United States Attorney
 4

 5
     Dated: June 17, 2019                      /s/ CANDICE L. FIELDS
 6                                             CANDICE L. FIELDS
 7                                             Counsel for Defendant
                                               ROBERT JOSEPH MAHER
 8

 9

10
                                        FINDINGS AND ORDER
11
          IT IS SO FOUND AND ORDERED this 18th day of June, 2019.
12

13                                                   /S/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
14                                             UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
